Citation Nr: 1454827	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-24 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel








INTRODUCTION

The Veteran served on active duty with the United States Army from August 1959 to August 1979.  The Veteran died in July 1998.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, which denied the benefit sought on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The award of improved death pension benefits is dependent upon annual income and net worth.  The maximum rate of improved death pension is reduced by the amount of the countable annual income of the surviving spouse.  38 C.F.R. § 3.23(b).  For purposes of improved death pension, payments of any kind from any source are counted as income in the year in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Exclusions from countable income may include unreimbursed medical expenses to the extent that they are in excess of 5 percent of the applicable maximum annual death pension rate.  38 C.F.R. § 3.272(g).

The appellant's claim was denied in June 2011 on the basis that her annual income exceeded the maximum amount of pension benefits.  While the appellant has submitted evidence related to her income including evidence of allowable expenses that may reduce her countable income, this evidence was last submitted in April 2011, nearly four years ago.  The appellant indicated in her August 2012 substantive appeal (VA Form 9) that she was going to be retiring from her job in the near future.  The Board notes that the appellant was given 30 days to provide information regarding her employment in the February 2013 supplemental statement of the case (SSOC) and did not respond.  However, since the claims file does not contain evidence of the appellant's financial picture after April 2011, a remand is necessary to obtain and associate with the claims file updated records detailing the appellant's current financial status, to include both income and expenses.

Additionally, the file indicates that the appellant submitted a notice of disagreement (NOD) in July 2011, following the June 2011 decision.  However, a copy of the NOD is not part of the file.  On remand, attempts to locate the July 2011 NOD should be made.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she provide updated income and expense information for the period from 2012 to present, to include updated Eligibility Verification Reports.  

2.  The AOJ should conduct a search to locate the appellant's July 2011 NOD.  If located, this document must be associated with the record.  All efforts to locate this document should be documented in the claims file.  

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue on appeal.  If the benefit sought is not granted, the appellant should be provided with an SSOC and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



